DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 12-16 and 18-22 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 16, 2022 has been entered and made of record.  In view of Applicant’s amendment for title and abstract, the objection to the specification has been expressly withdrawn.

Response to Arguments
Applicant's arguments dated Jun. 16, 2022 have been fully considered, but they are not persuasive.  
Claim 12 has been amended to incorporate the limitations of claim 17, while claim 12 has been rejected under 35 USC § 112, and Applicant argues (Remarks, p. 7)
Applicant respectfully submit that one skilled in the art would understand the objected terms based on the current specification (see, e.g., paragraphs 0011-0012).

Examiner respectfully disagrees.  First, paras. [0011]-[0012] do not directly describe what “a semiperiod of a sine corresponding to one line”, but they may indirectly describe what “one line” means by describing what “by at least one half of a line width” and/or “by exactly one line width” may mean.  Thus, they cannot be a sufficient support for the limitation at issue recited in claim 12.
Second, even paras. [0011]-[0012] of the present application cannot be a sufficient support because they describe the features at issue by merely iterating the same languages:
[0011] In addition, in accordance with an example embodiment of the present invention, it is provided that the at least one control and/or regulating unit is configured to control and/or regulate the at least one reflector element in such a manner, that in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by at least half the width of a line. That “in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by at least half the width of a line,” is to be understood to mean, in particular, that in at least two consecutive, single images, the starting point of the movement of the first reflector element is shifted in such a manner, that on the projection surface, in at least two consecutive, single images, a laser spot of the laser beam is shifted vertically by at least half of a line width. A line width preferably corresponds to a vertical extension of a line.

[0012] In addition, it is provided that the at least one control and/or regulating unit be configured to control and/or regulate the at least one first reflector element in such a manner, that in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width. That “in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width,” is to be understood to mean, in particular, that in at least two consecutive, single images, the starting point of the movement of the first reflector element is shifted in such a manner, that on the projection surface, in at least two consecutive, single images, the laser spot of the laser beam is shifted vertically by exactly one line width. (Emphasis added by Examiner)

The only arguably meaningful support to support what “one line” and “a line width” mean may be that “a line width preferably corresponds to a vertical extension of a line” described in para. [0011].  However, it is still not clear what “a line” from which “a vertical extension” would be taken is even in view of the drawings of the present application.  
For example, there is no element indicated as a sort of “line” in FIG. 1, and there are at least 3 lines, i.e., “a first horizontal line 52 and a second horizontal line 54” and “trajectory section 60”, whereas there is no association between these lines and “moving in a sinusoidal manner”.  One of ordinary skill in the art cannot understand what “a semiperiod of a sine corresponding to one line” when they do not understand what the “one line” is.  For the same reason, one of ordinary skill in the art cannot understand what “by at least one half of a line width” and/or “by exactly one line width” mean.
In this regard, there still remain a great deal of confusion and uncertainty as to the proper interpretation of this limitation, thus claim 12 is indefinite.  It would not be proper to reject such claims on the basis of prior art.  As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Please see MPEP 2173.06 II.  
Applicant further argues (Remarks, p. 8)
In contrast, nowhere do the cited references disclose or suggest this feature.  For example, Rumereich discloses that if the intensity needed for a particular frame of video is not uniform in that some areas require greater brightness than others, then the rate of the vertical component changes during a particular frame of video.  Nowhere, however, does Rumreich discloses or suggest incrementing a vertical y-coordinate of each pixel in a single image by a value corresponding to the shift in the starting point of the movement of the at least one first reflector element.

Examiner agrees.  Yet, this argument is moot in a sense that the amended claim 12 is still indefinite as explained above.
Accordingly, claim 12 remains rejected under 35 U.S.C. 112(b).  Please see the following claim rejections for detailed analysis.
Claims 13-16 and 19 depend from claim 12, and are not allowable at least for the same reason above.
Claim 18 has been amended to be an independent claim, and remains allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.  
Claim 20 has been amended in the same manner as in claim 12, and is not allowable for the same reason above.
Claim 21 depends from claim 20, and is not allowable at least for the same reason above.
Claim 22 has been amended in the same manner as in claim 12, and is not allowable for the same reason above.
Examiner maintains his decision, and provides succinct explanation as described above. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Claim 12 recites the limitation “a semiperiod of a sine corresponding to one line”.  The entire specification and drawings of the present application is silent regarding the specific feature of the limitation.  Examiner notes that this feature is merely iterated in 8 paragraphs without any detailed support.  One of ordinary skill in the art would not understand what this means, thus claim 12 is indefinite.  For the purpose of compact prosecution only, Examiner interprets it as “1/2 period of horizontal sine control signal corresponds to the 1 frame of the vertical linear control signal”.
Claim 13 recites the limitation “by at least one half of a line width”.  The only paragraph describing this feature is para. [0032], and this feature is merely mentioned without any further specific detailed support.  This feature recites merely “a line width” and failed to specifically indicate what it refers to.  There is a great deal of confusion and uncertainty as to the proper interpretation of this limitation, thus claim 13 is indefinite.  Examiner simply interprets claim 13 without this limitation.
Claims 14-15 recite the limitation “by exactly one line width”.  It is only para. [0012] that contains at least some of detailed description regarding this limitation:
[0012] In addition, it is provided that the at least one control and/or regulating unit be configured to control and/or regulate the at least one first reflector element in such a manner, that in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width. That “in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width,” is to be understood to mean, in particular, that in at least two consecutive, single images, the starting point of the movement of the first reflector element is shifted in such a manner, that on the projection surface, in at least two consecutive, single images, the laser spot of the laser beam is shifted vertically by exactly one line width. (Emphasis added by Examiner)

However, all it describes is merely that the “shift” of the “first reflector element” means “vertical shift” and rest of the limitations, i.e., “one line width,” are merely reiterated without any further detailed descriptions.  There is a great deal of confusion and uncertainty as to the proper interpretation of this limitation, thus claims 14-15 are indefinite.  Examiner simply interprets claims 14-15 without this limitation.
As to claims 16 and 18-19, they directly or indirectly depend from claim 12, and are indefinite at least for the same reason above.
As to claim 20, it differs from claim 12 only in that it is the method performed by the laser projection device of claim 1.  It recites the similar limitations and is indefinite for the same reason above.
As to claim 21, it depends from claim 20, and is indefinite at least for the same reason above.
As to claim 22, it differs from claim 12 only in that it is the laser projector having the laser projection device of claim 1.  It recites the similar limitations and is indefinite for the same reason above.
Allowable Subject Matter
Claim 12-16 and 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 12, the closest known prior art, i.e., Tang et al. (US 2013/0235266 A1), Seo et al. (US 2013/0201459 A1), Rumreich (US 2014/0092316 A1), Rumreich (US 2014/0098302 A1), Konno et al. (US 2011/0141441 A1) and Atsumi et al. (US 2017/0154558 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the at least one control and/or regulating unit is a configured to increment a vertical y-coordinate of each pixel in a single image by a value corresponding to the shift in the starting point of the movement of the at least one first reflector element”.
	As to claim 18, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the at least one control and/or regulating unit) is configured to ascertain the y-coordinate of an nth pixel, yn, as follows:

    PNG
    media_image1.png
    314
    878
    media_image1.png
    Greyscale

where n is a number of a pixel inside of a single image, ni is a number of a pixel [within a line], Ay corresponds to an increment of a vertical position of a pixel for a time interval, in which the pixel is projected, as a result of a continuous movement of the first reflector element, ny is a number of pixels [in one line], oline is a vertical offset at an end of a line in a single image, m is a number of a single image, where m = 1...mi, mi is an interleaving factor, and oframe is a vertical offset of at least two trajectories of the laser beam between at least two consecutive, single images”.
	As to claim 20, it has been amended in the same manner as in claim 12, and is allowable for the same reason above.
	As to claim 22, it has been amended in the same manner as in claim 12, and is allowable for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Atsumi et al. (US 2017/0154558 A1) teaches the concept of “the two scanning lines have two different starting points for the two-dimensional scanning for a first time and the two-dimensional scanning for a second time, respectively” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 22, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***